Title: To John Adams from Tristram Dalton, 26 April 1783
From: Dalton, Tristram
To: Adams, John


Sir
Newburyport April. 26th. 1783

I embrace the first opportunity, for Europe, to acknowledge the honor of receiving your much esteemed Letters of 28th August & 23d Decem 1782, and to congratulate you, in the most affectionate Manner, on the complete Success with which your Labors have been crowned—
The glorious Terms of Peace that the United States of America have obtained, do really fill the Minds of the People with Wonder, when they reflect on their small Beginnings, and the immense Risque they have run—their Hearts overflowing with the highest Sentiments of Gratitude, to the two Commissioners, thro’ whose Conduct, solely, under Heaven, such unexpected Benefits have been obtained— You’ll permit me to say that I feel a double Share in these Joys—both because my Country is made capable of being the happiest quarter of the World—and because One who honors me with the Name of Friend has acquired the greatest Share of Glory in placing her in this Situation—
What mighty Events have happen’d in our day already—or rather what astonishing Ones are these to be the Cause of! This important Revolution in America—The almost total Abolition of the Power of the Papal See thro’ Europe, by the free Acts of Princes, who have been, for Ages, under its Yoke—The universal Desire of all Nations to become commercial—must lead to a diffusion of Knowledge—and liberal Connection of Mankind with each other,—in every part of the Globe, and, of consequence, to the Practice of every human Virtue—dissipating Superstition and Error—rendering the Inhabitants of the several Empires as Brethren—
I thank you, sincerely, Dear Sir, for the particular Intelligence you communicated to me in Letters before mentioned— The one of August 28th—did not arrive untill March—the Vessel having had 160 days passage from Holland—
Your worthy Brother, and our mutual Friend, Mr Cranch, tells me that you have asked Liberty of Congress to leave Europe, and to return to your native Country— I shall be one of many thousands who will rejoyce to see You—and as this may not meet You in the old Country I shall omit giving particular Advice of Politics here. If I find your Tarry in Europe fixed upon, the first and frequent opportunities shall be embraced to give you what little information I can obtain— And as it is my intentions to attend the G Court this year, if chosen, political Manoeuvres will come more under my Notice— From what I can learn, Our Court, I mean that of Philada. is not free from Parties, and hazardous Views— your Presence here is much wanted on every Account, beside personal— The Knowledge of our Politicians is in general too confined to guard sufficiently against the Wiles of the old Countrys—
In Case you tarry in Europe I will communicate to you freely on our political Movements—and in that Channel which You think may be free from Inspection—an evil often attending Letters to Persons in high rank—and shall be greatly obliged by such intelligence and advice, as You think may be serviceable to our Country—such parts of which, if any, as you wish to be kept private, shall be so kept, when signified—
Mrs D has minuted your kind promise to take a Saturdays Dinner with me—and joyns in hopes that it may establish a sincere and lasting Friendship in every Branch of our Families—
I am, in every possible Consideration, Dear Sir, Your obliged Friend & most humble Servant
Tristram Dalton

